Citation Nr: 0530232	
Decision Date: 11/10/05    Archive Date: 11/30/05	

DOCKET NO.  01-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in November 
1999 and June 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, that denied 
the benefits sought on appeal.  The veteran, who had active 
service from June 1969 to April 1971, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review.  In February 2005 the Board returned 
the case to the RO to afford the veteran a hearing before the 
BVA at the RO.  Following accomplishment of that requested 
development, the case was returned to the Board for further 
appellate review.  

The transcript of the veteran's July 2005 Board 
videoconference hearing testimony before the undersigned has 
been associated with the claims folder. 

The issues of entitlement to service connection for a bipolar 
disorder and for bilateral hearing loss will be addressed in 
the remand portion of this decision.  As will be more fully 
explained below, the issue of entitlement to service 
connection for post-traumatic stress disorder will also be 
addressed in the remand portion of this decision.  The 
appeals are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's hepatitis C is not shown to be causally or 
etiologically related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) became law in 
November 2000.  The VCAA provides, among things, that the VA 
will make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

First, the VA has a duty under the VCAA to notify claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a letter from the 
RO to the veteran dated in July 2001 and provided him prior 
to the initial unfavorable decision on his claim for service 
connection by the June 2002 rating decision, effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  That letter satisfied the notification 
of the requirements of the VCAA by:  (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and the evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and 
(4) requesting the veteran provide any evidence in his 
possession that pertains to his claim.  The Board observes 
that under the VCAA, a claimant for VA benefits has the 
responsibility to present and support a claim for benefits.  
38 U.S.C.A. § 5107(a).  

The Board also notes that the veteran has not argued that any 
possible error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are VA medical records identified by the 
veteran.  The veteran presented testimony in support of his 
claim at hearings before the RO and the BVA.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.  

While the veteran has not been afforded a VA examination in 
connection with his claim for service connection for 
hepatitis C, the Board is of the opinion that such an 
examination is unnecessary to make a decision in this case.  
Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; 
(2) establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

In this case, while the record clearly reflects that the 
veteran currently has hepatitis C, there is absolutely no 
evidence beyond the veteran's own contentions that he 
suffered an event, injury or disease in service that resulted 
in his currently diagnosed hepatitis C, nor is there any 
competent medical evidence that the veteran's hepatitis C is 
in any way associated with an established event, injury or 
disease in service.  In fact, as will be explained below, the 
competent medical evidence points to a post service onset and 
etiology.  

In this circumstance, there is no duty on the part of the VA 
to provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1318 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so in this case, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record as a whole, after due notification, advisement and 
assistance to the veteran under the VCAA, does not contain 
competent evidence to suggest that the veteran's hepatitis is 
related to the veteran's service.  

Given this record, there is no competent evidence that "the 
disability or symptoms maybe associated with the claimant's 
active military . . . service."  38 U.S.C.A. § 5103A(d).  In 
the absence of corroborating evidence establishing that the 
veteran suffered an event, injury or disease in service, a 
current examination could do no more than speculate that the 
veteran's currently diagnosed hepatitis C was related to 
service based on the veteran's unsubstantiated account of 
service events.  Under these circumstances, the Board 
believes that a VA examination is unnecessary and will 
address the merits of the veteran's claim.  

The veteran essentially contends that his hepatitis C is 
related to service.  More specifically, the veteran asserts 
that there were three possible etiologies of his hepatitis, 
all three of which occurred during service.  The veteran 
relates that on several occasions he was given immunizations 
from an air gun without sterilization and that on some 
occasions the inoculations caused bleeding on individuals 
that preceded him.  The veteran also indicated that he shared 
razors in the field during Advanced Infantry Training and 
that his tonsils were removed during service.  While the 
veteran has acknowledged prior intravenous drug use, he has 
reported that he never shared needles.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record discloses that the 
veteran's service medical records do not contain any evidence 
of complaints, treatment or diagnosis of hepatitis during 
service.  While service medical records reflect that the 
veteran underwent a tonsillectomy in July 1970, those records 
do not show the veteran received any blood transfusion during 
the procedure.  Records dated following separation from 
service clearly show that the veteran's hepatitis was 
diagnosed decades following the veteran's separation from 
service.  

In this regard, a VA outpatient treatment record dated in 
July 1996 shows the veteran was seen with a concern about 
hepatitis.  It was recorded that the veteran reported that he 
currently had a friend who was severely ill with hepatitis 
and renal failure.  While it was initially recorded that 
there was no intravenous drug abuse, the assessment following 
the evaluation was a history of IV drug abuse, rule out 
hepatitis.  Further testing for hepatitis was planned.  A 
record dated in August 1996 showed the veteran reported that 
his wife had a history of hepatitis years ago.  Subsequently 
dated VA medical records reflect that the veteran had been 
diagnosed with hepatitis C and a record dated in March 2003 
showed an impression of chronic hepatitis C, genotype 1A.  A 
biopsy reportedly showed chronic hepatitis, mildly to focally 
moderately active, consistent with hepatitis C.  Thus, post 
service medical records clearly show that the veteran has a 
current disability.  

As to the etiology of the veteran's hepatitis, while the 
veteran has related incidents which occurred during service, 
including exposure to blood from air gun inoculations, 
sharing razors and a tonsillectomy he underwent during 
service, there is absolutely no competent evidence which 
suggests that any of those three possible etiologies were the 
cause of the veteran's hepatitis.  As indicated above, 
service medical records contain no evidence of any blood 
transfusion during the veteran's tonsillectomy, and the 
veteran has submitted no competent medical evidence that air 
gun inoculations or sharing razors caused his hepatitis.  The 
veteran was clearly advised of the need to do so in a July 
2001 letter from the RO.  

VA medical records on the other hand, suggest other possible 
etiologies for the veteran's hepatitis.  As indicated above, 
the veteran reported when he was initially evaluated for 
hepatitis in July 1996 that he currently had a friend who was 
seriously ill with hepatitis and renal failure and in August 
1996 that his wife had hepatitis.  Other VA medical records 
point to intravenous drug abuse as the cause of the veteran's 
hepatitis.  A VA medical record pertaining to a 
hospitalization of the veteran in May 1991 shows the veteran 
was admitted with a diagnosis of cellulitis of the left arm 
secondary to intravenous drug abuse.  This resolved following 
treatment with antibiotics.  A record dated in September 1992 
shows the veteran was seen with a complaint of a broken 
needle in his right arm from 1991.  X-rays disclosed the 
presence of a broken needle in the right arm from a year ago, 
but the veteran did not offer any complaints.  Finally, a 
record dated in June 1998 indicated that the veteran had a 
chronic hepatitis C secondary to intravenous drug abuse.  

Based on this record, the Board finds that service connection 
for hepatitis C is not established.  There is no competent 
medical evidence which indicates that the veteran's post 
service diagnosis of hepatitis C is in any way related to 
service, and more specifically, to the veteran's contentions 
that his hepatitis was due to blood associated with air gun 
inoculations, sharing razors or from the inservice 
tonsillectomy.  While the veteran is clearly of the opinion 
that one of those three service incidents was the cause of 
his hepatitis, the veteran, as a layperson, does not have the 
training to offer medical expertise, such as the etiology of 
a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of competent medical evidence that 
demonstrates that the veteran's hepatitis C is in someway 
causally or etiologically related to service, the Board 
concludes that service connection for hepatitis C is not 
warranted.  


ORDER

Service connection for hepatitis C is denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claims for service connection for a bipolar 
disorder and for hearing loss discloses a need for further 
procedural and evidentiary development.  In particular, the 
Board finds that the veteran has not been adequately apprised 
of the substance of the VCAA in connection with both of these 
claims, and that the available evidence demonstrates a need 
for a VA audiological examination to determine the etiology 
of any hearing loss that may be present.  

In addition, the Board notes that a rating decision dated in 
August 2004 denied service connection for post-traumatic 
stress disorder (PTSD) and that in October 2004 the veteran 
expressed disagreement with that decision.  Thus, the next 
step in the appellate process is for the RO to issue a 
Statement of the Case.  The Board acknowledges that in the 
past such matters had been referred to the RO for appropriate 
action, but the United States Court of Appeals for Veterans 
Claims has indicated that the proper action is to remand the 
issue to the RO for appropriate action.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

As for the issues that are currently before the Board, the 
Board notes that a January 2003 Supplemental Statement of the 
Case points to a letter dated January 31, 2001, as explaining 
the provisions of the Veterans Claims Assistance Act to the 
veteran.  However, the Board's review of that letter 
discloses that it is insufficient to satisfy the notification 
requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That one-
page January 2001 letter can be compared with the 5-page July 
2001 letter from the RO to the veteran in connection with the 
veteran's claim for service connection for hepatitis which 
contain sections such as "What Must the Evidence Show to 
Establish Entitlement?"; What is VA's Duty to Assist You to 
Obtain Evidence for Your Claim?"; "What Evidence is Already 
in Your File?"; and "What Information or Evidence Do We Still 
Need From You?"  

While the Board acknowledges that the January 2001 letter was 
sent to the veteran very shortly following the enactment of 
the VCAA, and that more detailed letters were subsequently 
developed, the fact remains that the record does not reflect 
that the veteran was ever notified of the requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with his claims for 
service connection for a bipolar disorder and hearing loss.  
As such, this matter must be addressed prior to final 
appellate review.  

As for the evidentiary development the Board believes is 
necessary, the Board notes that the veteran has not been 
afforded an examination in connection with his claim for 
service connection for hearing loss.  However, the Board 
believes that such an examination is indicated by the 
evidence of record with respect to this claim.  Service 
records show that the veteran was trained as an armor crewman 
and had principal duties as a loader and tank driver between 
September 1969 and September 1970.  Therefore, the 
possibility of noise exposure is demonstrated by the 
veteran's service medical records.  In addition, the veteran 
underwent a VA audiological examination in October 1993 and 
the summary of that testing indicated that patterns were 
characterized by moderate high frequency losses in 
configurations generally attributed to noise trauma.  
However, no opinion was expressed as to whether the veteran's 
hearing loss was related to his service noise exposure, 
although the relationship is suggested by the fact that the 
veteran's service history of noise exposure is recited in 
that record.  As such, the Board believes that a VA 
examination would be helpful in determining whether the 
veteran currently has bilateral hearing loss which satisfies 
the requirements of 38 C.F.R. § 3.385 and whether any hearing 
loss that may be present is causally or etiologically related 
to any noise he was exposed to during service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:  

1.  In addition to the development 
requested below, the RO should 
ensure that the notification and 
assistance requirements of the VCAA 
have been satisfied in connection 
with the veteran's claims for 
service connection for a bipolar 
disorder and bilateral hearing loss, 
including notifying the veteran of 
the evidence necessary to 
substantiate his claims and the 
division of responsibilities between 
the VA and the veteran for obtaining 
that evidence, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the 
Court's guidance in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); 
Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The veteran should be afforded 
an audiological examination to 
ascertain the nature and etiology of 
any hearing loss that may be 
present.  Any and all indicated 
evaluations, studies and tests 
deemed necessary by the examiner 
should be accomplished, but should 
include audiological testing.  The 
examiner is requested to review all 
pertinent records associated with 
the claims file, particularly 
records pertaining to any noise the 
veteran was exposed to during and 
following service, and offer 
comments and an opinion as to 
whether any currently diagnosed 
hearing loss is related to noise the 
veteran would have been exposed to 
during service as a tank crewman.  A 
clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it 
is important "that each disability 
be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must 
be made available to the examiner 
for review in connection with the 
examination.  

3.  The RO should determine whether 
the medical evidence of record is 
sufficient to decide the veteran's 
claim of service connection for a 
bipolar disorder.  If the RO 
determines that the medical evidence 
is insufficient to make a decision 
on the veteran's claim for service 
connection for a bipolar disorder, 
the veteran should be afforded a VA 
examination to answer any medical 
question presented by that claim.

4.  After accomplishing any 
additional development indicated by 
the evidence of record, the RO 
should issue a Statement of the Case 
in connection with the veteran's 
claim for service connection for 
PTSD.  The veteran and his 
representative should be clearly 
advised of the need to file a 
Substantive Appeal if the veteran 
wishes to complete an appeal in his 
claim for service connection for 
PTSD.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


